MEMO ENDORSHB4-ALC Document 58 Filed 02/11/21 Page 1 of 2

ELKAN ABRAMOWIT2
RICHARD F, ALBERT
ROBERT J. ANELLO*
BENJAMIN S. FISCHER
CATHERINE M. FOT}
GHRISTOPHER 8. HARWOOD
LAWRENCE (A5ON
BRIAN A, JACOBS
TELEMACHUS P. KASULIS
ROBERT M. RADICK*
JONATHAN 3. SACKT?
EDWARD M, SPIRO
HEREMY H. TEMKIN
RICHARD D. WEINBERG

MORVILLO ABRAMOWITZ GRAND IASON & ANELLO P.C.

S565 FIFTH AVENUE

NEW YORK, NEW YORK 10017

t2i2) 856-9600

FAX: l2ei2) 856-9494

www.maglaw.com

 

WRITER'S CONTACT INFORMATION

bjacobs@maglaw.com
212-880-9536

SENIOR COUNSEL
PAUL R, GRAND

 

COUNSEL
JASMINE JUTEAU
CURTIS B. LEITNER
JACOG W. MEAMELSTEIN
BRENT M. TUNIS

 

ROBERT G. MORVILLO
1938-20

MICHAEL C, SILBERSERG
1P4O. 290028

JOHN J. TIGUE, JR.
ipSO-ec0s

*ALSO BOMITIED IN WASHINGTON, OC,
PFALSO ADMITERG IN CONNER NCYT

February 10, 2021

USDC SDNY
BY ECF AND EMAIL DOCUMENT
The Honorable Andrew L. Carter, Jr. ELECTRONICALLY FILED

 

United States District Judge
United States Courthouse

40 Foley Square, Room 435
New York, New York 10007

Re: United States v. Robert Alexander, 19 Cr. 164 (ALC)
Dear Judge Carter:

On behalf of Robert Alexander, I respectfully submit this letter to request that Mr.
Alexander be permitted to travel to Nashville, Tennessee from February 16-18, 2021. The
Government does not object to this request, and the Pretrial Services Office for the Southern
District of New York takes no position on this request. The conditions of Mr. Alexander’s
pretrial release currently restrict his travel to the Southern District of New York, the Eastern
District of New York, and the District of New Jersey. He intends to fly to Nashville on February
16, 2021 to attend meetings relating to a potential business opportunity, as well as to meet with
various individuals in connection with preparing his defense in SEC v. Alexander, 19-CV-1161
(JPC). Mr. Alexander will be accompanied by Peter Gleason, his counsel in SEC v, Alexander,
during all of these meetings in Nashville. Accordingly, Mr. Alexander needs permission to
travel to the Middle District of Tennessee during the period from February 16-18, 2021.

 

DATEFILED: 2/41/21

 
Case 1:19-cr-00164-ALC Document 58 Filed 02/11/21 Page 2 of 2

MoRVILLO ABRAMOWITZ GRAND IASON & ANELLO FC,

Hon. Andrew L. Carter, Jr.
February 10, 2021
Page 2 of 2

On behalf of Mr. Alexander, I thank the Court for its consideration of this request.

Respectfully submitted,
/s
Brian A. Jacobs

cc: Assistant U.S. Attorney Elisha Kobre (by ECF and Email)
Assistant U.S. Attorney Margaret Graham (by ECF and Email)
Courtney M. DeFeo, U.S. Pretrial Services Office, Southern District of New York (by

Email)
The application is GRANTED.
So Ordered.

 

 
